Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Species 1A in the reply filed on 25 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant did not withdraw any claims from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim, however, claims 5 and 6 are drawn to a non-elected species, and are hereby withdrawn from prosecution at this time. Claims 1-4, and 7-18 for species 1A are being treated on the merits.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown or are canceled from the claim: 
“inboard surface” in Fig. 5 as recited in claim 1.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 2 recites “wherein the frame can stretch isotopically”. After a full review of Applicant’s disclosure, it appears there is no support for such a claim limitation. Therefore, the specification fails to provide proper antecedent basis for the claimed subject matter.
Claim 3 recites “wherein at least one of the frame and the at least first resilient pad is sufficiently porous to pass air”. Applicant’s Specification in para. [0044], recites “For example, the frame can be formed of a flexible and resilient fabric”, however, it is unclear whether the fabric material is positively porous. Therefore, the specification fails to provide proper antecedent basis for the claimed subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “wherein the frame can stretch isotopically”. After a full review of Applicant’s disclosure, it appears there is no support for such a claim limitation. It is unclear how the structure of the frame can stretch isotopically. For these reasons, the claim limitation fails to comply with the written description requirement.
Claim 3 recites “wherein at least one of the frame and the at least first resilient pad is sufficiently porous to pass air”. Applicant’s Specification in para. [0044], recites “For example, the frame can be formed of a flexible and resilient fabric”, however, it is unclear whether the fabric material is positively porous. Therefore, the specification fails to provide proper antecedent basis for the claimed subject matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
Claim 3 is rejected as being indefinite or failing to particularly point out and distinctly claim the meaning of the at least first resilient pad is sufficiently porous. After a full review of applicant’s disclosure, it cannot be ascertained as to how the pores are determined to be sufficiently porous, especially when there is not support for the resilient pad to be structured as porous. Applicant is advised to clarify how the at least first resilient pad is sufficiently porous. For purposes of examination, the at least first resilient pad is being interpreted as any padding that is porous in some manner. Claim 3 is rejected as best understood by examiner.
Claim 11 is rejected as being indefinite or failing to particularly point out and distinctly claim the meaning of the at least first resilient pad define a preferential air passageway, or how air passes through a preferential passageway through the air filter. After a full review of applicant’s disclosure, it cannot be ascertained as to how the air passageway is determined to be preferential. Applicant is advised to clarify how the air passageway is determined to be preferential. For the purposes of examination, the at least first resilient pad defines an air passageway and air can pass through any part of the air filter. Claim 11 is rejected as best understood by examiner.
Claim 17 is rejected as being indefinite or failing to particularly point out and distinctly claim whether the main body includes a different front surface than the front surface recited in claim 14. Applicant is advised to clarify if and how the front surface of claim 17 is different than the front surface of claim 14. For the purposes of examination, the front surfaces of both claims 14 and 17 are the same structure. Claim 17 is rejected as best understood by examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-9, and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beauchamp et al. (US 2015/0033455 A1).
Regarding claim 1, Beauchamp teaches a shock-absorbing padded facemask shield assembly for a protective helmet (10) having a facemask (12,20,30), the facemask having an inboard surface (see annotated Fig. 1 below) and an outboard surface (see annotated Fig. 1 below), the shock-absorbing padded facemask shield assembly comprising:
(a) a frame (Figs 3 & 4, outer layer of 34; para. [0021]); 
(b) at least a first resilient pad connected to the frame (inner layer of 34; para. [0021]); and 
(c) a coupler (42) connected to at least one of the frame and the first resilient pad (Figs. 3 & 4), the coupler configured to releasably engage at least one of the protective helmet and the facemask (paras. [0024]-[0025]) and locate the frame and the at least first resilient pad on the outboard surface of the facemask (Figs. 3 & 4).  

    PNG
    media_image1.png
    793
    973
    media_image1.png
    Greyscale

Regarding claim 2, Beauchamp teaches the shock-absorbing padded facemask shield assembly of Claim 1, wherein the frame can stretch isotopically (para. [0021], where the outer 34 can be made of a foam; foam is a known material with characteristics to stretch).  
Regarding claim 3, insofar as is definite, Beauchamp teaches the shock-absorbing padded facemask shield assembly of Claim 1, wherein at least one of the frame and the at least first resilient pad is sufficiently porous (via 48) to pass air (para. [0021 & 0023]; also, where the inner layer of 34 is made of a foam material; foam is a known to be porous to pass air).  
Regarding claim 4, Beauchamp teaches the padded facemask shield assembly of Claim 1, wherein the frame comprises a breathable (via 48), elastic material (para. [0021 & 0023]; also, where the outer layer of 34 can be made of a foam; foam is a known porous material with elasticity).  
Regarding claim 7, Beauchamp teaches the padded facemask shield assembly of Claim 1, wherein the coupler is a strap (42) and is configured to engage the facemask (para. [0025]).  
Regarding claim 8, Beauchamp teaches the facemask of Claim 1, wherein the first resilient pad includes at least one of a foam, a gel, and a molded polymer (para. [0021], where the inner layer of 34 is made of a foam material).  
Regarding claim 9, Beauchamp discloses the facemask of Claim 1, wherein the frame includes a pocket (see annotated Fig. 4 below; i.e. the pocket for receiving a chin).  

    PNG
    media_image2.png
    575
    969
    media_image2.png
    Greyscale

Regarding claim 12, Beauchamp discloses the facemask of Claim 1, wherein the coupler is a hook and loop fastener (Figs. 5-6 and para. [0030]). 
Regarding claim 13, Beauchamp teaches the facemask of Claim 1, wherein the frame is elastic (para. [0021], where the outer layer of 34 can be made of a foam; foam is a known material with elasticity).  
Regarding claim 14, Beauchamp teaches a padded facemask shield assembly for a protective helmet (10) having a facemask (12,20,30), the facemask having a plurality of spaced bars (18), the spaced bars having an outboard surface (Fig. 1, where the outboard surface of 18 faces towards the user) and an inboard surface (Fig. 1, where the inboard surface of 18 faces away from the user), the padded facemask shield assembly comprising:
(a) a main body (32) having a front surface (See annotated Fig. 4 below) and a rear surface (Fig. 3, 38), the rear surface configured to contact the outboard surface of the facemask and overlie at least two spaced bars (Fig. 3, 38; see annotated Fig. 1 below showing the rear surface contacting the outboard surface of the facemask, where the rear surface is opposite of the front surface shown), the main body having at least one pad (para. [0021], where inner layer of 34 is a foam pad structure); and 
(b) a coupler (42/54) connected to the main body (Figs. 3 & 4), the coupler configured to releasably engage at least one of the protective helmet and the facemask and retain the main body on the outboard surface of the spaced bars (Fig. 3, paras. [0024]-[0025]).  

    PNG
    media_image3.png
    550
    933
    media_image3.png
    Greyscale

Regarding claim 15, Beauchamp teaches the padded facemask shield assembly of Claim 14, wherein the pad includes at least one of a foam, a gel, and a molded polymer (para. [0021], where the inner layer of 34 is made of a foam material).  
Regarding claim 16, Beauchamp teaches the padded facemask shield assembly of Claim 14, wherein the main body includes an elastic frame connected to the pad (Figs. 3 & 4, para. [0021], where the outer layer of 34 can be made of a foam; foam is a known material with elasticity).  
Regarding claim 17, insofar as is definite, Beauchamp teaches the padded facemask shield assembly of Claim 14, wherein the main body (32) includes a front surface (see front surface of annotated Fig. 1 above in the claim 14 rejection) and a rear surface (Fig. 3, 38), and the pad (inner layer of 34) is disposed between at least a portion of the front surface and the rear surface (as seen in Figs. 3 & 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Beauchamp et al. (US 2015/0033455 A1) in view of MacKinnon (US 2009/0014005 A1). 
Regarding claim 10, Beauchamp discloses the facemask of Claim 1, except for further comprising a filter pocket connected to the frame and configured to retain a replaceable air filter.  
However, MacKinnon teaches a facemask further comprising a filter pocket (40/44) connected to the frame (Fig. 4B) and configured to retain a replaceable air filter (paras. [0020] & [0026], where 40/44 holds 70/71).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the helmet of Beauchamp to include a filter pocket with filters, as taught by MacKinnon, in order to provide a helmet that  removes finer particulates in the air while wearing the facemask. When in combination Beauchamp and MacKinnon teach the filter pocket connected to the frame (via connection to the helmet as a whole).
Regarding claim 11, insofar as is definite, Beauchamp discloses the facemask of Claim 1, wherein the frame and the at least one resilient pad define a preferential air passageway (48 and additional air passageways as annotated in Fig. 4 below). 

    PNG
    media_image4.png
    423
    780
    media_image4.png
    Greyscale

Beauchamp does not directly disclose the frame and at least one resilient pad further comprising a filter pocket configured to retain a replaceable air filter wherein air passing through the preferential passageway passes through the air filter.  
However, MacKinnon teaches a facemask comprising a filter pocket (40/44) configured to retain a replaceable air filter wherein air passing through a preferential passageway passes through the air filter (Figs. 4A/B, paras. [0020] & [0026], where 40/44 holds 70/71).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the helmet of Beauchamp to include a filter pocket configured to retain a replaceable air filter, as taught by MacKinnon, in order to provide a helmet that removes finer particulates in the air while wearing the facemask. When in combination Beauchamp and MacKinnon teach the frame and at least one resilient pad further comprising (via attachment to the helmet as a whole) a filter pocket configured to retain a replaceable air filter wherein air passing through the preferential passageway passes through the air filter (inasmuch as has been claimed by Applicant, air that passes through the passageway can pass through the air filter).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over  Beauchamp et al. (US 2015/0033455 A1) in view of Ross et al. (US 2015/0026858 A1).
Regarding claim 18, Beauchamp discloses the padded facemask shield assembly of Claim 14. Beauchamp does not directly disclose wherein the main body is a fabric. 
However, Ross teaches a facemask wherein the main body (para. [0018], inner layer) is a fabric (para. [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body foam of Beauchamp to include a fabric, as taught by Ross, in order to create a softer and more comfortable contact surface for the wearer. 

Conclusion
15	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892 attached to this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QT HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732  


/MEGAN E LYNCH/Primary Examiner, Art Unit 3732